            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESUS M. GARCIA
                                              No. 3:14-CV-2214
    Petitioner,

          v.                                  (JUDGE CAPUTO)
COMMONWEALTH OF
PENNSYLVANIA, ET AL.                          (MAGISTRATE JUDGE
    Respondents.                              ARBUCKLE)


                                  ORDER
    NOW, this 13th day of November, 2018, IT IS HEREBY ORDERED that:
    (1)   The Report and Recommendation (Doc. 22) is ADOPTED as modified
          by the accompanying memorandum.
    (2)   The Petition under § 2254 for Writ of Habeas Corpus by a Person in State
          Custody (Doc. 1) is DISMISSED.
    (3)   A Certificate of Appealability SHALL NOT ISSUE.
    (4)   The Clerk of Court is directed to mark this case as CLOSED.



                                          /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
